Title: John A. Morton to Thomas Jefferson, 24 April 1812
From: Morton, John A.
To: Jefferson, Thomas


          
            
                  sir 
                   
                     Baltimore 
                     24th April 1812
             The letter which you did me the favour to address me on the 9th Inst. was received by my friends here during my absence on a Journey to the Eastward;— & owing to the irregularity of my movements, did not reach me until my return to this city. No opportunity having occurred for France, I hope this delay in my answer, may not have been productive of any inconvenience or disappointment. I will most willingly afford you every aid in my power, in making your contemplated
			 remittance to General Kosciuzko, but the moment is not favourable to the accomplishment of your views. Bills on France are Scarce & extremely dear, & I believe could not be procured at
			 less than 21½ Cents
                   to the franc. This disadvantageous exchange would bear hardly on the small income of the General, & be productive of a loss, which it might be an object with him to avoid.
			 It would be gratifying
			 to
			 me to be instrumental in serving the General, & with that view, I offer to furnish Mr Barnes a bill for the amount you wish remitted, at 20. Cents to the Franc, instead of the Current price of 21½ Cents. This, I presume, will be a more economical method of putting the funds in question, in the possession of General Kosciuzko, than you can adopt through any other channel. As it would be agreable to me to oblige both the General & yourself, I will, with pleasure, make any arrangement you may deem best, for supplying him annually with the produce of his Stock, either by drawing for it from France, or ordering it remitted by my agents in this place. I will not undertake this as a commercial transaction, but to give the General t 
                  a proof that I feel the interest in his welfare, which he has a right to expect from every American. No expence or charge will ever 
                  ever be made by my me or my house, & all we wish is, not to incur absolute loss by the exchange.
            Being solicitous to rejoin my family, I shall avail myself of the earliest Safe conveyance for France. On my arrival in Bordeaux, I will endeavour to furnish Mr Walsh the  
                  Means of conveying to you, the wines you directed him to Ship for your account. If my services can, at any time, be useful to you
			 in France, I beg you to command them without reserve. It would
			 afford me much pleasure, to have Opportunities of giving you proofs of the high respect & Sincere esteem, with which I am, most truly,
            Your Obedt & devoted servantJohn A Mortoncare of Benj. & Geo. WilliamsBaltimore
          
          
            Permit me, Sir, to offer through you, my respectful Compliments to Mrs Randolph
          
        